751 S.W.2d 257 (1988)
Jo Anne FOX, et al., Appellant,
v.
SAN ANTONIO SAVINGS ASSOCIATION, Appellee.
No. 04-88-00151-CV.
Court of Appeals of Texas, San Antonio.
May 11, 1988.
Marion W. Cain, San Antonio, for appellant.
Fred Riley Jones, Elizabeth Lindell, Sawtelle, Goode, Davidson & Troilo, San Antonio, for appellee.
Before CADENA, C.J., and BUTTS and REEVES, JJ.

OPINION
BUTTS, Justice.
San Antonio Savings Association, appellee, moved this Court to affirm the judgment of the trial court. We grant appellee's motion and affirm the trial court's dismissal of appellant's writ of certiorari.
Appellants Jo Anne Fox, Debra F. Person, and Nancy L. McCaslin, attempted to appeal an order granting a forcible entry and detainer against them from the justice court to the district court by writ of certiorari. TEX.CIV.PRAC. & REM.CODE ANN. § 51.002(d) (Vernon 1986) expressly prohibits the removal of a forcible entry and detainer action from the justice court to the county or district court by writ of certiorari. Review of such a case is by appeal to the county court. TEX.R.CIV.P. 749.
Appellants have filed a motion for extension of time for filing their brief with this Court based on their attorney's workload. The motion for extension of time is denied. Loc.Ct. Rules of the Fourth Ct. of Appeals, 2(C)(1).
The judgment of dismissal is affirmed.